   2:18-cr-01017-DCN         Date Filed 05/13/19      Entry Number 214    Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


United States of America

               vs                                          CR NO. 2:18-CR-01017-DCN-1

Tiffany Reed



                                               PLEA

       The defendant, Tiffany Reed, having withdrawn her plea of Not Guilty entered,

January 9, 2019 pleads guilty to Count(s) _ ___,::L....,.;·
                                                   _ _ __


Indictment, after arraignment in open court.




Charleston, South Carolina
May 13, 2019
